Citation Nr: 0311204	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-12 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.  

2.  Entitlement to service connection for low back 
disability.  

3.  Entitlement to service connection for residuals of a 
fractured rib.  

4.  Entitlement to service connection for left foot 
disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1986 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issues on appeal were originally before the Board in 
December 2000 at which time they were remanded for additional 
evidentiary development.  Another issue on appeal in December 
2000 which was also remanded for evidentiary development was 
entitlement to service connection for temporomandibular joint 
disease.  In a December 2002 decision, the RO granted service 
connection for temporomandibular joint disease.  The issue is 
no longer in appellate status.  

At the time of the December 2000 decision, the Board noted 
that the RO denied service connection for a lung disability 
in July 1997 and the veteran subsequently submitted a timely 
notice of disagreement with the denial but no statement of 
the case had been issued by the RO.  The Board directed the 
RO to issue a statement of the case on the issue of 
entitlement to service connection for a lung disability.  The 
RO issued the required statement of the case in December 2002 
but the veteran did not submit a timely notice of 
disagreement.  The appeal of the July 1997 denial of service 
connection for a lung disability was not perfected and the 
issue is not in appellate status.  


FINDINGS OF FACT

1.  The veteran does not currently suffer from a chronic left 
shoulder disability.  

2.  The veteran suffers from residuals of an inservice 
fracture of the left anterior 9th rib.  

3.  The veteran does not currently suffer from a chronic left 
foot disability.  


CONCLUSIONS OF LAW

1.  Left shoulder disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Residuals of a fractured left anterior 9th rib were 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  Left foot disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation with 
regard to the left shoulder, fractured rib and left foot 
disability claims.  The record in this case includes service 
medical records, VA medical records, reports of VA medical 
examinations, and correspondence from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Appropriate VA examinations have been conducted and 
the reports of the examinations have been associated with the 
claims file.  As the record shows that the veteran has been 
afforded a VA examination in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the left shoulder, fractured rib, and left 
foot disability claims.  

The claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disabilities on appeal.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in a January 2001 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  



Factual Background

Service medical records reveal complaints of left shoulder 
tendonitis in October 1991.  The pertinent assessment was 
left shoulder tenosynovitis versus bursitis.  In September 
1991, the veteran complained of an aching in the left 
shoulder.  The diagnosis was tendonitis of the left shoulder.  

In April 1992, the veteran sought treatment for left sided 
pain which had been present for one week.  Physical 
examination revealed the left lower ribs were tender to 
palpation.  The assessments were contusion to the left ribs 
and fracture of the ninth rib on the left.  A May 1992 X-ray 
was interpreted as revealing a healing fracture of the left 
9th anterior rib.  

On a Report of Medical History completed by the veteran in 
February 1994, he indicated that he had or had had foot 
trouble.  

In April 1995, the veteran complained of left foot pain and 
left shoulder pain.  The assessments were normal examinations 
and rule out bony defects.  In June 1995 he complained of 
left shoulder pain which had been present for four to five 
days.  The assessment was left shoulder strain.  Several days 
later, it was noted that the left shoulder strain was 
resolving.  

In April 1996, the veteran complained of left shoulder 
popping status post weight lifting.  The assessment was 
chronic muscle/tendon popping.  An April 1996 X-ray of the 
shoulder was interpreted as being normal.  There were no 
bony, articular or soft tissue abnormalities noted.  He also 
complained of left foot pain which had been present for 
several weeks after he kicked a refrigerator.  An April 1996 
X-ray of the left foot was also interpreted as being normal.  
No healing fracture was identified.  

On a Report of Medical History completed by the veteran in 
January 1997, he indicated that he had or had had swollen or 
painful joints, a painful or trick shoulder or elbow and foot 
trouble.   He also reported that he broke a rib in 1992.  A 
physician annotated the report by noting that the veteran had 
a broken rib due to wrestling.  

Clinical evaluation of the lungs and chest, upper 
extremities, feet, and spine were normal at the time of a 
January 1997 service medical examination.  On an Annual 
Medical Certificate which was also dated in January 1997, the 
veteran reported that he had pain in the left side of his 
left foot as a result of kicking a refrigerator.  

A VA clinical record dated in February 1998 indicated that 
the veteran complained of intermittent left shoulder 
discomfort with popping and chronic pain in the left foot.  
He also reported that he fractured the left sixth rib in the 
past.  

On VA examination in May 1998, the veteran reported that he 
had had grinding and popping in the left shoulder which had 
been present for three or four years.  He indicated that he 
had pain in the toes of his left foot.  He stated that he 
fractured a rib in the left anterior lower chest which still 
occasionally would pop and hurt.  The pertinent diagnoses 
were cartilage injury to the left shoulder with crepitus, 
fractured left sixth rib with residuals and bilateral 
hammertoes.  This examiner reported that he did not have 
access to the veteran's claims files.  A May 1998 X-ray 
examination of the left foot revealed second and third toe 
hammertoes and a possible loose body in the fourth metacarpal 
phalangeal joint.  X-ray examination of the left shoulder was 
interpreted as being normal.  

A VA clinical record dated July 2000 reveals that the veteran 
complained of tingling in his left great toe while performing 
pull-ups and running everyday.  Examination revealed no 
visible deformity of the great toe and there was no web 
tenderness.  The pertinent assessment was left great toe pain 
probably secondary to overuse.  

On VA respiratory examination in July 2001, the veteran 
complained of intermittent pain in the region of the sixth 
left rib anteriorly near the costochondral junction.  The rib 
was not painful at the time of the examination.  The veteran 
informed the examiner that the problems with his left rib 
started with wrestling.  He did not remember exactly what 
happened except that the rib popped at that time and he has 
had occasional pain since then.  Physical examination was 
normal.  A July 2001 X-ray examination of the ribs was 
interpreted as being normal and, specifically, no rib 
fracture was seen.  

On VA joints examination in July 2001, the veteran reported 
that he experienced a popping in the left shoulder which was 
occasionally painful.  It had been present for a long time.  
He did not know when it started or what caused it.  The 
diagnosis was popping of the left shoulder consistent with 
the possibility of subluxing acromioclavicular joint.  An X-
ray examination with weights was requested.  A July 2002 X-
ray of the left shoulder was interpreted as being normal.  A 
July 2002 addendum to this examination report indicates that 
physical examination of the shoulder was normal as was 
radiographic examination.  Radiographic examination with 
weights did not show any subluxation.  The examiner opined 
that there was no objective evidence of any recurrent left 
shoulder disability.  

On VA bones examination in July 2001, the veteran reported 
that he had been bothered by pain in the fourth toe of the 
left foot in the past.  He was not bothered by the toe at the 
time of the examination.  The diagnosis was history of remote 
injury to the left fourth toe and normal examination with the 
exception of mild asymptomatic hammertoe.  A July 2001 X-ray 
examination of the left foot was interpreted as being normal.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Analysis

Service medical records clearly show radiological evidence of 
a fractured rib during service.  The May 1992 x-ray showed 
that the fracture was to the left anterior 9th rib.  The 
veteran has reported to medical care providers that he 
suffers from intermittent pain.  It appears that somehow 
during the course of several examinations that the rib has 
come to be referred to as the 6th left rib.  However, the 
Board believes that the contemporaneous May 1992 x-ray study 
is the most reliable in determining which rib is involved.  
In view of the clear evidence of the inservice fracture and 
the veteran's complaints of intermittent pain, as well as the 
May 1998 VA examinations finding of slight tenderness in the 
left chest area, the Board finds that there are current 
residuals of the inservice fracture of the left anterior 9th 
rib.  Accordingly, service connection is warranted for this 
disability. 

However, after reviewing the record the Board finds that 
service connection is not warranted for a left shoulder 
disability or for residuals of a left foot injury because the 
preponderance of the competent evidence of record 
demonstrates that the veteran does not have these claimed 
disabilities.  

The evidence of record reveals that the veteran was briefly 
treated at various times during active duty for left shoulder 
problems and for left foot pain.  However, clinical 
evaluation of the pertinent systems was normal at the time of 
the January 1997 service medical examination.  While a 
cartilage injury to the left shoulder and bilateral 
hammertoes were noted at the time of the May 1998 VA 
examination, no pertinent disabilities were found on VA 
examination in July 2001.  Examination of the left shoulder 
in July 2001 was normal both clinically and by x-ray.  
Likewise, clinical and radiological examination of the left 
foot revealed only a mild asymptomatic hammertoe, but no foot 
disorder.  There is no medical evidence linking the hammertoe 
to the 1996 incident of left foot pain associated with 
kicking a refrigerator.  The Board also notes that x-ray of 
the left foot in 1996 was normal, and x-ray of the left foot 
in July 2001 was also normal.  It therefore appears that the 
injuries to the left shoulder and left foot during service 
were essentially acute in nature and have now resolved 
without leaving residual disability.    

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The Board acknowledges the in-service left shoulder 
and left foot symptoms.  However, in the absence of proof of 
a present disability related to those symptoms, there can be 
no valid claim for service connection; an appellant's belief 
that he or she is entitled to some sort of benefit simply 
because he or she had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
left shoulder and left foot claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Service connection for residuals of a fracture of the 
anterior 9th left rib is warranted.  To that extent, the 
appeal is granted. 

Service connection for left shoulder disability and for a 
left foot disability is not warranted.  The appeal is denied 
to this extent.  


REMAND

With regard to the low back disability claim, the medical 
evidence of record appears to be conflicting.  It appears 
that x-ray examination of the lumbar spine in May 1998 showed 
degenerative disc disease at L4-5, but the VA examiner who 
conducted a spine examination in July 2001 reported a normal 
examination.  However, it does not appear that x-ray studies 
were accomplished in connection with the July 2001 VA spine 
examination.  Clarification is necessary as to the nature and 
etiology of any current chronic low back disability. 

The Board has recently been undertaking any necessary 
development of the evidence on its own under the authority of 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, it now appears that when 
additional development of the evidence is necessary, the 
proper course of action is to remand the matter to the RO.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
spine examination to ascertain whether or 
not he suffers from chronic low back 
disability related to his active duty 
service.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All medically 
indicated special tests, including x-
rays, should be accomplished.  The 
examiner should clearly report whether or 
not the veteran suffers from current low 
back disability.  If so, the examiner 
(after reviewing the record) should offer 
an opinion as to whether the current low 
back disability is related to any low 
back symptomatology noted during the 
veteran's active duty service. 

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if service 
connection for low back disability is 
warranted.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran and to 
comply with the judicial holding in Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim addressed by this remand must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

